Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 17, 2021. 

Amendments
           Applicant's response and amendments, filed March 17, 2021, is acknowledged. Applicant has cancelled Claims 1-66, and added new claims, Claims 67-80.
	Claims 67-80 are pending, and are under consideration. 
	
Priority
This application is a 371 of PCT/EP2017/053049 filed February 10, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
A certified copy of the foreign patent application Sweden 1650192-6 filed on February 12, 2016 is provided with the instant application. 
Accordingly, the effective priority date of the instant application is granted as February 12, 2016.

Allowable Subject Matter
1. 	Claims 68 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	With respect to Claims 68 and 72, the prior art does not teach or fairly suggest an rAAV vector comprising at least 95% sequence identity to SEQ ID NO:9. 
SEQ ID NO:9 (4288 nucleotides)
ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-ITR

	Nucleotides 1-1125 of SEQ ID NO:9 is disclosed to encode the 5’ITR and CMV enhancer/chicken beta-actin promoter (CAG). 
During et al (U.S. 2011/0288160) is considered relevant prior art for having disclosed a nucleotide sequence of an AAV expression vector, e.g. SEQ ID NO:1, comprising a nucleotide 

Nucleotides 3213-4288 of SEQ ID NO:9 is disclosed to encode the WPRE element, the BGHpA element, and the 3’ ITR. 
During et al (U.S. 2011/0288160) is considered relevant prior art for having disclosed a nucleotide sequence of an AAV expression vector, e.g. SEQ ID NO:1, comprising a nucleotide sequence that is 99.6% identical to nucleotides 3213-4288 of SEQ ID NO:9 (difference of a four nucleotides, search results available in SCORE). 
Thus, it is considered that the design and use of the instant configuration of an rAAV expression vector comprising the 5’ ITR, the CAG enhancer/promoter, the WPRE element, the BGHpA element, and the 3’ ITR structural and regulatory elements of the rAAV vector has long been known and successfully reduced to practice by those of ordinary skill in the art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


2. 	Claims 75-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 75 and 78 recite the phrase “an AAV1 particle according to claim 71”. Such is considered to render the claims indefinite because it is unclear what structural elements of the AAV1 particle of [emphasis added] Claim 71 may be absent, as opposed to what structural elements must be present, in the vector used in the instantly claimed methods. Thus, the phrase “according to” is considered an arbitrary and subjective determination. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 
The Examiner respectfully suggests amending Claims 75 and 78 to recite “the AAV1 particle of claim 71”. Alternatively, Claims 75 and 78 can be made fully independent by simply amending the claims to recite the limitations of Claim 71. 
Appropriate correction is required. 

3. 	Claims 75, 77-78, and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of administering by site-specific intracranial injection to the location of the epileptic focus or foci in the subject a pharmaceutical composition comprising a rAAV vector comprising the following sequences in order: 
5’ ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-3’ITR,
does not reasonably provide enablement for the generically recited administration of AAV1 particles to cells of the central nervous system. The specification does not enable any 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The breadth of the claimed subjects to be treated is exceptionally large, encompassing mammals, as a whole, including horses, dogs, cats, rats, mice, and humans (pg 3, line 10; pg 4, line 25; pg 6, line 35; pg 39, line 11). 
The breadth of the claimed administration means to cells of the central nervous system of a subject is exceptionally large, wherein the specification discloses that the gene therapy could be delivered systemically, relying upon AAV serotype tissue tropism (pg 26, lines 26-27), whereby in addition to intracerebroventricular, intracerebral, and intrathecal administration, the specification discloses the breadth of the administration to encompass, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration (pg 27, lines 1-3). The working examples disclose delivery through site-specific intracranial injection (pg 27, line 5). 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Carter et al (Human Gene Therapy 16: 541-550, 2005) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in the treatment of human disease, summarizing results achieved in human clinical trials. 
	Carter et al taught that for methods of treating neurological disorders, the AAV vectors are administered directly into the brain, e.g. stereotactic injection (pg 547, col. 2), because an important consideration for intracranial delivery of gene therapy is ensuring distribution to appropriate sites, which, depending on the diseases, may require either localized expression or distribution to relatively wide areas (pg 546, col. 1, Neurologic Disease and Delivery to the Brain).
	Hollis et al (Molecular Therapy 16(2): 296-301, 2008) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in transducing neurons in a subject. Hollis et al taught that while rAAV is an effective vector for gene delivery in the central nervous system, viral vector delivery for therapeutic gene delivery in a number of CNS disorders is via direct injection into the CNS (pg 296, col. 2). While AAV is recognized in the prior art to be capable of retrograde transduction, the retrograde efficacy of different AAV capsid serotypes to the CNS following peripheral administration has not been quantitatively investigated (pg 296, col. 2). Hollis et al taught that AAV1 capsid serotypes are superior to AAV2, AAV3, AAV4, AAV5, and AAV6 capsid serotypes to achieve retrograde transduction along motor neurons upon intramuscular administration (Figures 1-2 and 4); however, such achieves modest retrograde transduction to the spinal cord, not the brain. Even with a high titer of viral particles administered via intramuscular injection, the efficacy of transduction into spinal cord motor neurons is significantly lower, e.g. only about 1% to 7% (pg 298, col. 2). Peripheral injections of AAV to infect spinal cord motor neurons by retrograde vector transport is a low efficiency phenomenon (pg 299, col. 1). Rather, for transduction of CNS brain tissue, the AAV particles are injected directly into the brain, e.g. hippocampus, from which the AAV1, AAV2, and AAV capsid serotypes can achieve retrograde transmission to other neurons in the brain (pg 299, col. 2).
Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094) taught administration of the AAV injection into the hippocampus for the treatment of epilepsy in a rat model (pg 3052, col. 1). 
The prior art does not demonstrate successful reductions to practice of administering rAAV vectors to cells of the central nervous system brain of a subject, let alone a human subject, in this case to treat epilepsy, to wit, cells of the hypothalamus or amygdala, via intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration.

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
Instant specification working examples are performed per intracranial injection of the AAV particles into the hypothalamus (pg 29, lines 17-18; pg 36, lines 16, “AAV vector injections into the rat hippocampus”), which is consistent with prior art experimental animal models. Instant specification fails to disclose successful reductions to practice of treating epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, or intraarterial administration of the AAV gene therapy vector. 
Applicant argues that, per the Kokaia Declaration (¶3) filed March 17, 2021, the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue, and that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 months post-injection however, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests.
However, such a result is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (Szczygiel et al, Exhibit B, pg 2, col. 2, AAV Vector Surgery). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.
Applicant argues that, per the Kokaia Declaration (¶5) filed March 17, 2021, that the high NPY expression in the target tissue achieved with the AAV1 particle produced the best results in 

The Quantity of Any Necessary Experimentation to Make or Use the Invention
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification administering the AAV vector encoding full-length NPY and NPY2R to the larger and structurally undisclosed and variable genus of structurally and functionally different NPY fragments and/or NPY2R fragments to necessarily and predictably sufficiently treat epilepsy, increase latency to development of status epilepticus and reduce seizure time in a subject, the methods comprising the step of intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, or intraarterial administration of the AAV gene therapy vector that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result.
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells, the routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the transient and unpredictable expression of the transgenes in target cells (the enormous genus of structurally undisclosed ITR variants and fragments, the enormous genus of structurally 
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the nucleic acid molecules, including AAV vectors, encoding a genus of structurally undisclosed and variable genus of structurally and functionally different BAG3 fragments to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct ischemia/reperfusion injury diseases in humans, as disclosed [0063], constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the 
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Nature (507): 423-425, 2014) is considered relevant prior art for having taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: 
While site-specific intracranial injection to deliver the AAV particle to the location of the epileptic focus or foci is known and has been successfully reduced to practice, the step of intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, or intraarterial administration of the AAV gene therapy vector to achieve the recited therapeutic results at the location of the epileptic focus or foci neither known nor predictable. 
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, or intraarterial administration of the AAV gene therapy vector to necessarily, sufficiently, and predictably achieve a clinically meaningful, real-world therapeutic result at the location of the epileptic focus or foci, as claimed. 
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a methods of treating epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of administering by site-specific intracranial injection to the location of the epileptic focus or foci in the subject a pharmaceutical composition comprising a rAAV vector comprising the following sequences in order: 
5’ ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-3’ITR, 
is proper. 

4. 	Claims 69, 73, and 75-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are directed to a recombinant AAV vector and methods of treating epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of administering by site-specific intracranial injection to the location of the epileptic focus or foci in the subject a pharmaceutical composition comprising a rAAV vector comprising the following sequences in order: 
5’ ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-3’ITR,
wherein said rAAV vector is a truncated rAAV vector and comprises at least 4200 bases and at least 95% sequence identity to SEQ. ID. NO: 9.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

the CAG promoter may be deleted or otherwise truncated, so long as it is functional (pg 10, lines 21-25);
the NPY may deleted or otherwise truncated, so long as it is functional (pgs 8-9, joining ¶); 
the IRES may be deleted or otherwise truncated, so long as it is functional (pg 11, line 10); 
the NPY2R may be deleted or otherwise truncated, so long as it is functional (pg 9, lines 6-14); 
the WPRE may be deleted or otherwise truncated, so long as it is functional (pg 11, lines 31-32); 
the BGHpA signal sequence may be deleted or otherwise truncated, so long as it is functional (pg 16, line 4); 
the 5’ ITR may be deleted or otherwise truncated, so long as it is functional (pg 12, line 27);
the 3’ ITR may be deleted or otherwise truncated, so long as it is functional (pg 12, lines 32-33); and/or  
the vector as a whole may be deleted or otherwise truncated, so long as it is functional (pg 24, lines 4-7).
The NPY coding region of SEQ ID NO:95 is 294 nucleotides in length, and thus the breadth of the instant claims reasonably encompasses a truncation of the NPY coding region to as little as 206 nucleotides, reducing the full-length NPY from 97 amino acids to as little as 67 amino acids via a plurality of deletions of undisclosed locations with the full-length NPY polypeptide. 
The NPY2R coding region of SEQ ID NO:95 is 1146 nucleotides in length, and thus the breadth of the instant claims reasonably encompasses a truncation of the NPY2R coding region to as little as 1048 nucleotides, reducing the full-length NPY2R from 381 amino acids to as little as 351 amino acids via a plurality of deletions of undisclosed locations with the full-length NPY polypeptide. 

de Felipe et al (Current Gene Therapy 2: 355-378, 2002) is considered relevant prior art for having reviewed polycistronic viral vectors used for purposes of gene therapy, whereby it is recognized that a problem in the field is balanced co-expression of the genes encoded by the polycistronic expression vector. While IRES elements have been successful in the production of different proteins, it is possible to lose expression of one protein by mutation, while maintaining expression of the other protein. Furthermore, the balance among the different proteins relies on the IRES activity, whereby translational efficiency of the downstream protein may be adversely impacted, progressively decreased depending upon where the functional IRES is located relative to the translation initiation site(s) of the downstream coding region (pg 368, col. 1).
Choi et al (Molecular Brain 7(17): doi.org/10.1186/1756-6606-7-17, 10 pages, March 11, 2014) is considered relevant prior art for having taught that the WPRE element may be reduced in length, to 247bp, containing only the minimal gamma and alpha elements, yet is able to retain a ‘not statistically different’ (83%) transgene expression level, as compared to control full-length WPRE (600bp) (pg 2, col.s 1-2, joining ¶). Choi et al do not teach optimization or truncation of the bGHpA. Rather, Choi et al teach replacement of the bGHpA with different polyadenylation elements. Choi et al do not teach optimization or truncation of the 5’ITR, the CAG promoter/enhancer, the IRES, nor the 3’ITR.
Kokaia et al (U.S. Patent 9,901,094) is considered relevant prior art for having disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11). While Kokaia et al contemplate NPY variants and NPY2R variants (col.’s 7-8), such are only conceptual and hypothetical, and the working examples reduced to practice use full-length NPY and full-length NPY2R, as present in instant SEQ ID NO:95. Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:3 is composed of 97 amino acids, 
Thus, neither the prior art nor the instant specification teaches/discloses the genus of structural permutations of up to 88 nucleotides to: 
the CAG promoter that may be deleted or otherwise truncated;;
the NPY may deleted or otherwise truncated; 
the IRES may be deleted or otherwise truncated; 
the NPY2R may be deleted or otherwise truncated; 
the WPRE may be deleted or otherwise truncated; 
the BGHpA signal sequence may be deleted or otherwise truncated; 
the 5’ ITR may be deleted or otherwise truncated;
the 3’ ITR may be deleted or otherwise truncated; 
individually or in combination/subcombination with the other elements, so as to achieve a balance in the ratio of the NPY and NPY2R in vivo expression for the target tissue and treatment of epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of administering by site-specific intracranial injection to the location of the epileptic focus or foci.
Applicant argues that, per the Kokaia Declaration (¶3) filed March 17, 2021, the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue, and that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 months post-injection however, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests.
However, such a result is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (Szczygiel et al, Exhibit B, pg 2, col. 2, AAV Vector Surgery). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.
Applicant argues that, per the Kokaia Declaration (¶5) filed March 17, 2021, that the high NPY expression in the target tissue achieved with the AAV1 particle produced the best results in 
Neither the Kokaia Declaration nor the instant specification discloses what structural changes to the 5’ ITR, alone or in combination with what structural changes to the CAG promoter, alone or in combination with what structural changes to the NPY coding sequence, alone or in combination with what structural changes to the IRES element, alone or in combination with what structural changes to the NPY2R coding sequence, alone or in combination with what structural changes to the WPRE element, alone or in combination with what structural changes to the BGHpA element, and/or alone or in combination with what structural changes to the 3’ ITR, combinations and subcombinations thereof, may be made, as opposed to those structural changes that cannot be made, so as to retain the necessary ratio of NPY to NPY2R expression levels so as to achieve Applicant’s secondary considerations of superior efficacy of treating epilepsy, increasing latency to development of status epilepticus, and reducing seizure time in the subject.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The applicant has not provided any description or reduction to practice of AAV vectors encoding truncated 5’ ITR, truncated CAG, truncated NPY, truncated IRES, truncated NPY2R, truncated WPRE, truncated BGHpA, and/or truncated 3’ITR that necessarily, sufficiently, and predictably achieves the balanced ratio of NPY to NPY2R as asserted per the declared secondary considerations, thereby achieving a real-world, clinically meaningful therapeutic result treating 
 Based on the applicant's specification, the skilled artisan cannot envision the detailed chemical structure of the enormous genus of nucleotide sequence deletions and truncations in the vector as a whole, nor one or more individual elements, and combinations or subcombinations thereof, encompassed by the claims.
The one species of SEQ ID NO:9 specifically disclosed is not representative of the enormous genus of structural and functional variants because the genus is highly variant. 
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is the enormous genus of nucleotide sequence deletions and truncations in the vector as a whole, nor one or more individual elements, and combinations or subcombinations thereof, encompassed by the claims, to perform the necessary active steps and effect the claimed methods, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

5. 	Claim(s) 78-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 78-80 are directed to a therapeutic method achieving the result of “increasing latency to development of status epilepticus and reducing seizure time in a subject”. 
Claims 75-77 are directed more generically to a therapeutic method achieving the result of treating epilepsy in a subject. 
Instant Claims 78-80 are considered indefinite because the scope of the claim to achieve the functional property of “increasing latency to development of status epilepticus and reducing 
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is 'necessary to give life, meaning, and vitality' to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). MPEP §2111.02
However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
Instant claims merely recite the action-taking step of administering an AAV1 particle comprising an AAV vector encoding the following structural elements in order:
ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-ITR 
Instant claims generically recite administration steps, to wit, “to cells of the central nervous system”, “site-specific intracranial injection”, and “the location of the epileptic focus or foci”, which are the same or substantially the same administration steps and locations of the target “cells of the central nervous system of a subject that has epilepsy” per Claims 75-77. 
Thus, either therapeutic results of instant Claim 78 is an inherent property of (that naturally flows from) the same structure pharmaceutical composition comprising the AAV1 vector particle and/or same administration step as Claim 75, or it is not. 
The claim denotes that not all of the structures/method steps of Claim 75 are able to achieve the functional property(ies) recited in Claim 78. 
To the extent it is not an inherent property (that naturally flows) from the product/method of Claims 75-77, then Claim 78-80 are considered indefinite for failing to recite the structure 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitation “increasing latency to development of status epilepticus and reducing seizure time in a subject” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
Does the specification clearly link a structure or method step to the claimed function? If no, then the claim must be rejected under 112(b) because the claim scope is unclear. 
The claims reasonably encompass an enormous genus of structurally undisclosed variants of the vector of SEQ ID NO:9, whereby the instantly claimed pharmaceutical composition comprising the AAV1 vector fails to recite the corresponding vector dosage concentration that is to be administered. 
The breadth of the claimed administration means to cells of the central nervous system of a subject is exceptionally large, wherein the specification discloses that the gene therapy could be delivered systemically, relying upon AAV serotype tissue tropism (pg 26, lines 26-27), whereby in addition to intracerebroventricular, intracerebral, and intrathecal administration, the specification discloses the breadth of the administration to encompass, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration (pg 27, lines 1-3).
The specification fails to disclose what structural changes to the AAV1 vector of SEQ ID NO:9 and/or viral vector dosage is/are necessary and sufficient to cause the recited “increasing latency to development of status epilepticus and reducing seizure time in a subject”, nor route of 

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structure(s) and/or dosage formulations and/or administration means in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Carter et al (Human Gene Therapy 16: 541-550, 2005) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in the treatment of human disease, summarizing results achieved in human clinical trials. 
	Carter et al taught that for methods of treating neurological disorders, the AAV vectors are administered directly into the brain, e.g. stereotactic injection (pg 547, col. 2), because an important consideration for intracranial delivery of gene therapy is ensuring distribution to appropriate sites, which, depending on the diseases, may require either localized expression or distribution to relatively wide areas (pg 546, col. 1, Neurologic Disease and Delivery to the Brain).
	Hollis et al (Molecular Therapy 16(2): 296-301, 2008) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in transducing neurons in a subject. Hollis et al taught that while rAAV is an effective vector for gene delivery in the central nervous system, viral vector delivery for therapeutic gene delivery in a number of CNS disorders is via direct injection into the CNS (pg 296, col. 2). While AAV is recognized in the prior art to be capable of retrograde transduction, the retrograde efficacy of different AAV capsid serotypes to 
Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094) taught administration of the AAV vectors encoding NPY packaged into AAV2/1 chimeric capsid serotypes via injection into the hippocampus for the treatment of epilepsy in a rat model (pg 3052, col. 1). 
The prior art does not demonstrate successful reductions to practice of administering rAAV vectors to cells of the central nervous system brain of a subject, let alone a human subject, in this case to treat epilepsy, to wit, cells of the hypothalamus or amygdala, via intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration.

The inventive concept is to achieve a balance in the ratio of the NPY and NPY2R in vivo expression for the target tissue and treatment (pg 21, lines 11-12). However, the working examples are directed only to the use of the full-length 5’ ITR, the full-length CAG promoter, the full-length NPY, the full-length IRES, the full-length NPY2R, the full-length WPRE, the full-length BGHpA, and the full-length 3’ ITR. 
de Felipe et al (Current Gene Therapy 2: 355-378, 2002) is considered relevant prior art for having reviewed polycistronic viral vectors used for purposes of gene therapy, whereby it is recognized that a problem in the field is balanced co-expression of the genes encoded by the polycistronic expression vector. While IRES elements have been successful in the production of 
Choi et al (Molecular Brain 7(17): doi.org/10.1186/1756-6606-7-17, 10 pages, March 11, 2014) is considered relevant prior art for having taught that the WPRE element may be reduced in length, to 247bp, containing only the minimal gamma and alpha elements, yet is able to retain a ‘not statistically different’ (83%) transgene expression level, as compared to control full-length WPRE (600bp) (pg 2, col.s 1-2, joining ¶). Choi et al do not teach optimization or truncation of the bGHpA. Rather, Choi et al teach replacement of the bGHpA with different polyadenylation elements. Choi et al do not teach optimization or truncation of the 5’ITR, the CAG promoter/enhancer, the IRES, nor the 3’ITR.
Kokaia et al (U.S. Patent 9,901,094) is considered relevant prior art for having disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11). While Kokaia et al contemplate NPY variants and NPY2R variants (col.’s 7-8), such are only conceptual and hypothetical, and the working examples reduced to practice use full-length NPY and full-length NPY2R, as present in instant SEQ ID NO:95. Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:3 is composed of 97 amino acids, and wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:26 is composed of 381 amino acids.
Thus, neither the prior art nor the instant specification teaches/discloses the genus of structural permutations of up to 88 nucleotides to: 
the CAG promoter that may be deleted or otherwise truncated;;
the NPY may deleted or otherwise truncated; 
the IRES may be deleted or otherwise truncated; 
the NPY2R may be deleted or otherwise truncated; 
the WPRE may be deleted or otherwise truncated; 
the BGHpA signal sequence may be deleted or otherwise truncated; 

the 3’ ITR may be deleted or otherwise truncated; 
individually or in combination/subcombination with the other elements, so as to achieve a balance in the ratio of the NPY and NPY2R in vivo expression for the target tissue and treatment of epilepsy, increasing latency to development of status epilepticus and reducing seizure time in a subject, the methods comprising the step of administering by site-specific intracranial injection to the location of the epileptic focus or foci.

Applicant argues that, per the Kokaia Declaration (¶3) filed March 17, 2021, the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue, and that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 months post-injection however, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests.
However, such a result is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (Szczygiel et al, Exhibit B, pg 2, col. 2, AAV Vector Surgery). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.
Applicant argues that, per the Kokaia Declaration (¶5) filed March 17, 2021, that the high NPY expression in the target tissue achieved with the AAV1 particle produced the best results in the target tissue. However, here too, such results were obtained by the AAV1 vector encoding the full-length 5’ ITR, the full-length CAG promoter, the full-length NPY, the full-length IRES, the full-length NPY2R, the full-length WPRE, the full-length BGHpA, and the full-length 3’ ITR of SEQ ID NO:9.
Neither the Kokaia Declaration nor the instant specification discloses what structural changes to the 5’ ITR, alone or in combination with what structural changes to the CAG promoter, alone or in combination with what structural changes to the NPY coding sequence, alone or in combination with what structural changes to the IRES element, alone or in combination with what structural changes to the NPY2R coding sequence, alone or in 

The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.
	Appropriate correction is required.

6. 	Claim(s) 78-80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 75-77 are directed more generically to a therapeutic method achieving the result of treating epilepsy in a subject. 
Instant Claims 78-80 are considered to lack adequate written description because the scope of the claim to achieve the functional property of “increasing latency to development of status epilepticus and reducing seizure time in a subject”, as opposed to simply treating epilepsy in a subject, per Claims 75-78, cannot be determined. 
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is 'necessary to give life, meaning, and vitality' to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). MPEP §2111.02
However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
Instant claims merely recite the action-taking step of administering an AAV1 particle comprising an AAV vector encoding the following structural elements in order:
ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-ITR 
Instant claims generically recite administration steps, to wit, “to cells of the central nervous system”, “site-specific intracranial injection”, and “the location of the epileptic focus or foci”, which are the same or substantially the same administration steps and locations of the target “cells of the central nervous system of a subject that has epilepsy” per Claims 75-77. 

The claim denotes that not all of the structures/method steps of Claim 75 are able to achieve the functional property(ies) recited in Claim 78. 
To the extent it is not an inherent property (that naturally flows) from the product/method of Claims 75-77, then Claims 78-80 are considered to lack adequate written description for failing to recite the structure and/or method step(s) that is/are necessary and sufficient to cause the recited functional language of Claims 78-80 not achieved by the method of Claims 75-77. 
In the instant case, the limitation “increasing latency to development of status epilepticus and reducing seizure time in a subject” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

The claims reasonably encompass an enormous genus of structurally undisclosed variants of the vector of SEQ ID NO:9, whereby the instantly claimed pharmaceutical composition comprising the AAV1 vector fails to recite the corresponding vector dosage concentration that is to be administered. 
The breadth of the claimed administration means to cells of the central nervous system of a subject is exceptionally large, wherein the specification discloses that the gene therapy could 
The specification fails to disclose what structural changes to the AAV1 vector of SEQ ID NO:9 and/or viral vector dosage is/are necessary and sufficient to cause the recited “increasing latency to development of status epilepticus and reducing seizure time in a subject”, nor route of administration to necessarily, sufficiently, and predictably achieve a clinically meaningful, real-world therapeutic result of increasing latency to development of status eplilepticus and reducing seizure time in a subject, at the location of the epileptic focus or foci, as claimed, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
Carter et al (Human Gene Therapy 16: 541-550, 2005) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in the treatment of human disease, summarizing results achieved in human clinical trials. 
	Carter et al taught that for methods of treating neurological disorders, the AAV vectors are administered directly into the brain, e.g. stereotactic injection (pg 547, col. 2), because an important consideration for intracranial delivery of gene therapy is ensuring distribution to appropriate sites, which, depending on the diseases, may require either localized expression or distribution to relatively wide areas (pg 546, col. 1, Neurologic Disease and Delivery to the Brain).
	Hollis et al (Molecular Therapy 16(2): 296-301, 2008) is considered relevant prior art for having taught a review of the use of rAAV vectors for use in transducing neurons in a subject. Hollis et al taught that while rAAV is an effective vector for gene delivery in the central nervous system, viral vector delivery for therapeutic gene delivery in a number of CNS disorders is via direct injection into the CNS (pg 296, col. 2). While AAV is recognized in the prior art to be capable of retrograde transduction, the retrograde efficacy of different AAV capsid serotypes to the CNS following peripheral administration has not been quantitatively investigated (pg 296, col. 2). Hollis et al taught that AAV1 capsid serotypes are superior to AAV2, AAV3, AAV4, AAV5, and AAV6 capsid serotypes to achieve retrograde transduction along motor neurons 
Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094) taught administration of the AAV vectors encoding NPY packaged into AAV2/1 chimeric capsid serotypes via injection into the hippocampus for the treatment of epilepsy in a rat model (pg 3052, col. 1). 
The prior art does not demonstrate successful reductions to practice of administering rAAV vectors to cells of the central nervous system brain of a subject, let alone a human subject, in this case to treat epilepsy, to wit, cells of the hypothalamus or amygdala, via intrathecal, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration.

The inventive concept is to achieve a balance in the ratio of the NPY and NPY2R in vivo expression for the target tissue and treatment (pg 21, lines 11-12). However, the working examples are directed only to the use of the full-length 5’ ITR, the full-length CAG promoter, the full-length NPY, the full-length IRES, the full-length NPY2R, the full-length WPRE, the full-length BGHpA, and the full-length 3’ ITR. 
de Felipe et al (Current Gene Therapy 2: 355-378, 2002) is considered relevant prior art for having reviewed polycistronic viral vectors used for purposes of gene therapy, whereby it is recognized that a problem in the field is balanced co-expression of the genes encoded by the polycistronic expression vector. While IRES elements have been successful in the production of different proteins, it is possible to lose expression of one protein by mutation, while maintaining expression of the other protein. Furthermore, the balance among the different proteins relies on the IRES activity, whereby translational efficiency of the downstream protein may be adversely 
Choi et al (Molecular Brain 7(17): doi.org/10.1186/1756-6606-7-17, 10 pages, March 11, 2014) is considered relevant prior art for having taught that the WPRE element may be reduced in length, to 247bp, containing only the minimal gamma and alpha elements, yet is able to retain a ‘not statistically different’ (83%) transgene expression level, as compared to control full-length WPRE (600bp) (pg 2, col.s 1-2, joining ¶). Choi et al do not teach optimization or truncation of the bGHpA. Rather, Choi et al teach replacement of the bGHpA with different polyadenylation elements. Choi et al do not teach optimization or truncation of the 5’ITR, the CAG promoter/enhancer, the IRES, nor the 3’ITR.
Kokaia et al (U.S. Patent 9,901,094) is considered relevant prior art for having disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11). While Kokaia et al contemplate NPY variants and NPY2R variants (col.’s 7-8), such are only conceptual and hypothetical, and the working examples reduced to practice use full-length NPY and full-length NPY2R, as present in instant SEQ ID NO:95. Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:3 is composed of 97 amino acids, and wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:26 is composed of 381 amino acids.
Thus, neither the prior art nor the instant specification teaches/discloses the genus of structural permutations of up to 88 nucleotides to: 
the CAG promoter that may be deleted or otherwise truncated;;
the NPY may deleted or otherwise truncated; 
the IRES may be deleted or otherwise truncated; 
the NPY2R may be deleted or otherwise truncated; 
the WPRE may be deleted or otherwise truncated; 
the BGHpA signal sequence may be deleted or otherwise truncated; 
the 5’ ITR may be deleted or otherwise truncated;
the 3’ ITR may be deleted or otherwise truncated; 

Rather, the specification discloses administering a pharmaceutical composition of 1.1x10^12 genome particles of SEQ ID NO:9/ml via infusion directly into the rat hippocampus (pg 36, lines 16-26), and administering a pharmaceutical composition of 1.1x10^12 genomic particles of SEQ ID NO:9/ml directly to mouse striatum (pg 39, lines 11-16).

Applicant argues that, per the Kokaia Declaration (¶3) filed March 17, 2021, the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue, and that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 months post-injection however, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests.
However, such a result is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (Szczygiel et al, Exhibit B, pg 2, col. 2, AAV Vector Surgery). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.
Applicant argues that, per the Kokaia Declaration (¶5) filed March 17, 2021, that the high NPY expression in the target tissue achieved with the AAV1 particle produced the best results in the target tissue. However, here too, such results were obtained by the AAV1 vector encoding the full-length 5’ ITR, the full-length CAG promoter, the full-length NPY, the full-length IRES, the full-length NPY2R, the full-length WPRE, the full-length BGHpA, and the full-length 3’ ITR of SEQ ID NO:9.
Neither the Kokaia Declaration nor the instant specification discloses what structural changes to the 5’ ITR, alone or in combination with what structural changes to the CAG promoter, alone or in combination with what structural changes to the NPY coding sequence, 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of AAV1 SEQ ID NO:9 structural variants, and pharmaceutical dosage formulations thereof, that are to be administered to the subject via the broad genus of administration routes so as to necessarily, sufficiently, and predictably achieve a clinically meaningful, real-world therapeutic result of increasing latency to development of status eplilepticus and reducing seizure time in a subject, at the location of the epileptic focus or foci, as claimed, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
The prior rejection of Claim(s) 1, 48-50, 55, and 58-62 under 35 U.S.C. 102(a)(1) as being anticipated by Kokaia et al (U.S. Patent 8,901,094; December 2, 2014), as evidenced by Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094) is withdrawn in light of Applicant’s cancellation of the claims.

8. 	The prior rejection of Claim(s) 63-66 under 35 U.S.C. 102(a)(1) as being anticipated by Kokaia et al (U.S. Patent 8,901,094; December 2, 2014) is withdrawn in light of Applicant’s cancellation of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	The prior rejection of Claims 50-56 and 59-60 under AIA  35 U.S.C. 103 as being unpatentable over Kokaia et al (U.S. Patent 8,901,094; December 2, 2014), as evidenced by is withdrawn in light of Applicant’s cancellation of the claims.

10. 	The prior rejection of Claim 57 under AIA  35 U.S.C. 103 as being unpatentable over Kokaia et al (U.S. Patent 8,901,094; December 2, 2014), Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094), and Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002), as applied to Claims 1, 48-56, and 58-62 above, and in further view of Kusk et al (U.S. 2012/0021039) is withdrawn for reasons discussed above. 

11. 	Claim 67 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002) in view of Kokaia et al (U.S. Patent 8,901,094; December 2, 2014) and Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094).
Determining the scope and contents of the prior art.
With respect to Claim(s) 67, Kapturczak et al is considered relevant prior art for having taught a recombinant AAV expression vector comprising, in order:
i) a 5’ ITR; 
ii) a CMV enhancer/chicken beta-actin (CAG) promoter; 
iii) an artisan’s first transgene of interest; 
iv) an IRES element; 
v) an artisan’s second transgene of interest; 
vi) a WPRE element; 
vii) a bGHpolyA sequence; and 
viii) a 3’ ITR (Figure 5). 
Kapturczak et al taught an AAV particle comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector (pg 158, col. 1, “quantify the titre of the rAAV physical particles”, “to determine particle-to-infectivity ratio”).


Kokaia et al disclosed the NPY cDNA is operably linked to a WPRE element and a bovine growth hormone polyadenylation (bGH-polyA) signal sequence (col. 28, lines 45-47).
Kokaia et al do not disclose ipsis verbis wherein the AAV vectors comprise AAV ITR sequences. However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Kokaia et al disclosed that expression of NPY was achieved in AAV vectors, per the teachings of Richichi et al (2004; col. 17, lines 53-55), whereby Richichi et al taught that the AAV vector naturally comprises AAV ITR sequences (pg 3052, col. 1, “Plasmid construction and AAV vector production”). 
Kokaia et al disclosed an AAV particle (col. 28, line 47, “genomic particles/ml”) comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence.
Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:14, comprises a sequence corresponding to SEQ ID NO:1 or a sequence having 100% sequence identity to SEQ ID NO:1 (search results available in SCORE).
Kokaia et al disclosed wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:25, comprises a sequence corresponding to SEQ ID NO:2 or a sequence having at least 90% sequence to SEQ ID NO:2 (search results available in SCORE).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the first and second transgenes of interest in the bicistronic AAV vector of Kapturczak et al with a transgene encoding NPY and a transgene encoding NPY2R because Kokaia et al disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26; claim 6), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only two options for the arrangement of the NPY and NPY2R transgenes within the AAV expression vector, to wit: 
i) the NPY2R coding sequence is downstream of the NPY coding sequence (NPY, then NPY2R; syn. NPY-IRES-NPY2R), or 
ii) the NPY2R coding sequence is upstream of the NPY coding sequence (NPY2R, then NPY; syn. NPY2R-IRES-NPY). 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the claims are directed to a very specific vector comprising the following sequences in order: 5'-ITR, CAG, NPY, IRES, NPY2R, WPRE, BGHpA, and ITR-3', wherein said sequences are operably linked on said vector; an AAV1 particle comprising said vector, wherein said vector is encapsulated by AAV capsid proteins.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not, in fact, limited to a “very specific vector comprising the following sequences in order: 5'-ITR, CAG, NPY, IRES, NPY2R, WPRE, BGHpA, and ITR-3'”. Rather, as evidenced by Claims 68-69 and 72-73, and as disclosed the specification (pg 9, lines 1-14; p10, line 21-pg 12, line 33; pg 24, lines 4-7), each of the positively recited structural elements, and the vector as a whole, may be significantly truncated. 
As a second matter, instant independent Claim 67 does not require the rAAV being an AAV1 vector, nor said vector being within an AAV1 particle. 
As a third matter, the vector of Kapturczak et al evidences that the prior art previously used an AAV bicistronic expression vector comprising the structural 5’ and 3’ ITRs, and the CAG, IRES, WPRE, and BGHpA transcriptional regulatory elements recited. Applicant (Kokaia et al) previously disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26; claim 6), wherein said vector is a recombinant AAV vector. Thus, it is no great intellectual leap to simply replace the marker genes Kapturczak et al used to successfully demonstrate expression of both the first and second transgenes from the bi-cistronic AAV vector with the NPY and NPY2R coding regions so as to yield a bi-cistronic AAV vector reasonably expected to predictably express both NPY and NPY2R.
	 
Applicant argues that the Examiner has exercised impermissible hindsight. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant (Kokaia et al) previously disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence, wherein said vector is a recombinant AAV vector. Kapturczak et al evidences that the prior art previously used an AAV bicistronic expression vector comprising the structural 5’ and 3’ ITRs, and the CAG, IRES, WPRE, and BGHpA transcriptional regulatory elements recited. Thus, those of ordinary skill in the art were previously recognized a readily available means to achieve Applicant’s prior suggestion. 

12. 	Claim 70 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002) in view of Kokaia et al (U.S. Patent 8,901,094; 
Determining the scope and contents of the prior art.
Neither Kapturczak et al, Kokaia et al, nor Richichi et al teach wherein the sequence of the rAAV vector has been codon optimized for expression in humans. The instant specification discloses that codon optimization of the vector is fulfilled via codon optimization of the genes (pg 13, line 6; pg 16, line 30), as those of ordinary skill in the art immediately recognize that the none of the CAG promoter, IRES element, WPRE element, and BGHpA element are translated into proteins, and thus do not require codon-optimization. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 70, Kusk et al is considered relevant prior art for having disclosed expression constructs encoding neuropeptides, e.g. NPY (Abstract; [0023, 139]), whereby the coding sequence of the neuropeptide is codon-optimized for expression in a human cell ([0069], claim 122).
Kusk et al disclosed expression vectors to express therapeutic neuropeptides, e.g. for the treatment of epilepsy, include AAV vectors ([0023, 307-30]; [0121], “gene therapy using AAV vectors expressing…was effective in animal models of focal epilepsy”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the coding sequence of the nucleic acid molecule encoding NPY and/or NPY2R to become codon-optimized with a reasonable expectation of success because those of ordinary skill in the art had previously recognized the scientific and technical concepts that the practice of codon-optimization has long-been routine in 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

13. 	Claim 71 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002) in view of Kokaia et al (U.S. Patent 8,901,094; December 2, 2014) and Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094), as applied to Claim 67, and in further view of Burger et al (Molecular Therapy 19(2): 302-317, 2004). 
Determining the scope and contents of the prior art.
Kapturczak et al taught an AAV particle comprising AAV2 capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector (pg 158, col. 1, “quantify the titre of the rAAV physical particles”, “to determine particle-to-infectivity ratio”; pg 155, col. 1, “rAAV vector (serotype 2)”).
Kokaia et al disclosed an AAV particle (col. 28, line 47, “genomic particles/ml”) comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence, wherein the AAV capsid protein is AAV2 (col. 3, lines 49, “serotype 2”) or chimeric AAV1/AAV2 (col. 32, lines 5-13, chimeric serotype (capsid) AAV1/AAV2).



Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the AAV2 capsid and/or AAV1/2 chimeric serotype of Kapturczak et al and/or Kokaia et al, with an AAV1 capsid, as taught by Burger et al, when packaging a rAAV vector into an AAV particle with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Kokaia Declaration under 37 CFR 1.132 filed March 17, 2021 has been considered. 
Applicant argues that the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Burger et al taught that the same AAV vector, being packaged into AAV2 capsids (rAAV2/2) or AAV1 capsids (rAAV2/1) are each able to successfully transduce 
As a second matter, to the extent that Applicant’s secondary consideration is directed to “highly specific expression in the neuronal cells of the target CNS tissue”, per the Kokaia Declaration (¶3), citing post-filing Szczygiel et al (2020, Exhibit B), such is directed to the hippocampus. However, instant claims are directed to the rAAV1 viral particle itself, not the target cell that Applicant intends to transduce with said rAAV1 viral particle. 
As a third matter, to the extent that Applicant’s secondary consideration is directed to “highly specific expression in the neuronal cells of the target CNS tissue”, per the Kokaia Declaration (¶3), citing post-filing Szczygiel et al (2020; Exhibit B), such is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (pg 2, col. 2, AAV Vector Surgery). However, the instant specification discloses that administering into cells of the central nervous system of a subject (pg 3, lines 9-10) comprises, in addition to intracerbroventricular, intracerebral, and intrathecal administration, the breadth of the administration to encompass, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration (pg 27, lines 1-3). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.

14. 	Claim 74 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002) in view of Kokaia et al (U.S. Patent 8,901,094; December 2, 2014), Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094), and Burger et al (Molecular Therapy 19(2): 302-317, 2004), as applied to Claims 67 and 71 above, and in further view of Kusk et al (U.S. 2012/0021039).
Determining the scope and contents of the prior art.
Neither Kapturczak et al, Kokaia et al, Richichi et al, nor Burger et al teach wherein the sequence of the rAAV vector has been codon optimized for expression in humans. The instant specification discloses that codon optimization of the vector is fulfilled via codon optimization of the genes (pg 13, line 6; pg 16, line 30), as those of ordinary skill in the art immediately 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 74, Kusk et al is considered relevant prior art for having disclosed expression constructs encoding neuropeptides, e.g. NPY (Abstract; [0023, 139]), whereby the coding sequence of the neuropeptide is codon-optimized for expression in a human cell ([0069], claim 122).
Kusk et al disclosed expression vectors to express therapeutic neuropeptides, e.g. for the treatment of epilepsy, include AAV vectors ([0023, 307-30]; [0121], “gene therapy using AAV vectors expressing…was effective in animal models of focal epilepsy”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the coding sequence of the nucleic acid molecule encoding NPY and/or NPY2R to become codon-optimized with a reasonable expectation of success because those of ordinary skill in the art had previously recognized the scientific and technical concepts that the practice of codon-optimization has long-been routine in the art, as such is generally known in the art (Kusk et al, [0070]), the artisan being motivated to codon-optimize the coding sequence because codon-optimization has long-been recognized by the routineer to increase the expression of the artisan’s gene of interest in the corresponding host cell [0070], as contemplated and suggested by Kusk et al, being applied to expression vectors to express NPY ([0069], claim 122).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

15. 	Claim 75-77 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kokaia et al (U.S. Patent 8,901,094; December 2, 2014) in view of Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002), Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094), and Burger et al (Molecular Therapy 19(2): 302-317, 2004). 
Determining the scope and contents of the prior art.
With respect to Claim(s) 75-77, Kokaia et al disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11).
Kokaia et al disclosed the NPY cDNA is operably linked to a WPRE element and a bovine growth hormone polyadenylation (bGH-polyA) signal sequence (col. 28, lines 45-47).
Kokaia et al do not disclose ipsis verbis wherein the AAV vectors comprise AAV ITR sequences. However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Kokaia et al disclosed that expression of NPY was achieved in AAV vectors, per the teachings of Richichi et al (2004; col. 17, lines 53-55), whereby Richichi et al taught that the AAV vector naturally comprises AAV ITR sequences (pg 3052, col. 1, “Plasmid construction and AAV vector production”). 
Kokaia et al disclosed an AAV particle (col. 28, line 47, “genomic particles/ml”) comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) 
Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:14, comprises a sequence corresponding to SEQ ID NO:1 or a sequence having 100% sequence identity to SEQ ID NO:1 (search results available in SCORE).
Kokaia et al disclosed wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:25, comprises a sequence corresponding to SEQ ID NO:2 or a sequence having at least 90% sequence to SEQ ID NO:2 (search results available in SCORE).

Kokaia et al disclosed the AAV vector comprising NPY and NPY2R (claim 6) is used in methods of treating epilepsy (claim 1), thereby reducing symptoms of epilepsy (claims 9 and 12), whereby the AAV particles are administered to the subject, e.g. to the amygdala and/or other brain regions (col. 15, lines 15-16), e.g. via stereotaxic microinjection (col. 26, line 29).
Kokaia et al disclosed epilepsy may occur in the temporal lobe (col. 3, line 35), whereby the gene therapy is directed to the medial temporal lobe, hippocampus and/or amygdala (col. 5, lines 56-58), achieved e.g. via stereotaxic microinjection into the medial temporal lobe, hippocampus and/or amygdala (col. 11, lines 9-13).
Richichi et al taught administering the AAV vector to the hippocampus (pg 3052, col. 1, NPY gene delivery), which is also the location of the epileptic focus/foci (per injection of kainic acid to induce the seizures in the hippocampus; pg 3052, col. 1, NPY gene delivery). 

Neither Kokaia et al nor Richicihi et al teach/disclose wherein the NPY and NPY2R transgenes are in a recombinant bicistronic expression vector comprising the instantly recited transcriptional regulator elements. However, prior to the effective filing date of the instantly claimed invention, Kapturczak et al is considered relevant prior art for having taught a recombinant AAV expression vector comprising, in order:
i) a 5’ ITR; 
ii) a CMV enhancer/chicken beta-actin (CAG) promoter; 
iii) an artisan’s first transgene of interest; 
iv) an IRES element; 
v) an artisan’s second transgene of interest; 

vii) a bGHpolyA sequence; and 
viii) a 3’ ITR (Figure 5). 
Kapturczak et al taught an AAV particle comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector (pg 158, col. 1, “quantify the titre of the rAAV physical particles”, “to determine particle-to-infectivity ratio”).

Neither Kapturczak et al nor Kokaia et al teach/disclose the AAV vector is packaged into an AAV1 capsids. However, prior to the effective filing date of the instantly claimed invention, Burger et al is considered relevant prior art for having taught that the same AAV vector, being packaged into AAV2 capsids (rAAV2/2), AAV1 capsids (rAAV2/1), or AAV5 capsids (rAAV2/5) are each able to transduce neuronal cells in the brain (Abstract; Figures 3-7). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the first and second transgenes of interest in the bicistronic AAV vector of Kapturczak et al with a transgene encoding NPY and a transgene encoding NPY2R because Kokaia et al disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26; claim 6), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only two options for the arrangement of the NPY and NPY2R transgenes within the AAV expression vector, to wit: 
i) the NPY2R coding sequence is downstream of the NPY coding sequence (NPY, then NPY2R; syn. NPY-IRES-NPY2R), or 
ii) the NPY2R coding sequence is upstream of the NPY coding sequence (NPY2R, then NPY; syn. NPY2R-IRES-NPY). 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the AAV2 capsid and/or AAV1/2 chimeric serotype of Kapturczak et al and/or Kokaia et al, with an AAV1 capsid, as taught by Burger et al, when packaging a rAAV vector into an AAV particle with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the AAV2 capsid and/or AAV1/2 chimeric serotype with an AAV1 capsid, when packaging a rAAV vector into an AAV particle because Burger et al successfully demonstrated that the same rAAV vector can be packaged into either AAV1 capsids or AAV2 capsids, whereby both successfully transduce neuronal cells.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
The Kokaia Declaration under 37 CFR 1.132 filed March 17, 2021 has been considered. 
Applicant argues that the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, to the extent that Applicant’s secondary consideration is directed to “highly specific expression in the neuronal cells of the target CNS tissue”, per the Kokaia Declaration (¶3), citing post-filing Szczygiel et al (2020; Exhibit B), such is directed to the hippocampus, achieved via the administration step of “injected unilaterally in the hippocampus” (pg 2, col. 2, AAV Vector Surgery). However, the instant specification discloses that administering into cells of the central nervous system of a subject (pg 3, lines 9-10) comprises, in addition to intracerbroventricular, intracerebral, and intrathecal administration, the breadth of the administration to encompass, intravitreal, intravenous, subcutaneous, intramuscular, intranasal, transmucosal, intraperitoneal, and intraarterial administration (pg 27, lines 1-3). Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection into the hippocampus.
As a second matter, to the extent that the asserted secondary consideration was achieved via administration of the AAV particles by injection into the hippocampus, both Kokaia et al disclosed and Richichi et al taught the treatment of epilepsy by administering the AAV particles by injection into the hippocampus (Kokaia et al, col. 5, lines 56-58; col. 11, lines 9-13; Richichi et al, pg 3052, col. 1, NPY gene delivery, “injected into….hippocampus”). 

Applicant argues that the Kokaia Declaration establishes (¶3) that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no sign of transgene expression decline at 6 months post-injection, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As a second matter, per the Kokaia Declaration (¶3), citing post-filing Szczygiel et al (2020), such is directed to the administration of 1x10^12 vector genomic particles/ml (pg 2, col. 2, AAV Vector Surgery). However, the instant claims place no minimal requirement to the AAV1 particle dosage and/or vector genomic particles/ml. Thus, it is axiomatic that Applicant’s asserted secondary consideration is not commensurate in scope to the independent Claims 75 and 78, as the methods are not limited to direct injection of 1x10^12 vector genomic particles/ml into the hippocampus.

Applicant argues that the declaration (¶4) establishes that the AAVl-NPY/Y2R particle produced high expression of both the NPY and Y2R genes in the target tissue, in a ratio with slightly higher NPY expression level; whereas the Y2R/NPY variant showed a less homogeneous expression of the two genes, which was biased towards the Y2R expression and showed worse results in the treatment models with higher variance.
Applicant’s argument(s) has been fully considered, but is not persuasive. Those of ordinary skill in the art have long-recognized that the gene downstream of the IRES element is typically expressed less than the gene upstream of the IRES element (Kapturczak et al, pg 155, col. 2, Results and Discussion), and that the degree of expression for both the first and second genes naturally varies cell to cell, as not all cells of the transfected cell population are bright red and/or bright green (Kapturczak et al, Figures 1-2). 
	 

Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant claims are not, in fact, limited to a “very specific vector comprising the following sequences in order: 5'-ITR, CAG, NPY, IRES, NPY2R, WPRE, BGHpA, and ITR-3'”. Rather, as evidenced by Claims 68-69 and 72-73, and as disclosed the specification (pg 9, lines 1-14; p10, line 21-pg 12, line 33; pg 24, lines 4-7), each of the positively recited structural elements, and the vector as a whole, may be significantly truncated. Applicant’s asserted secondary considerations are achieved using full-length AAV vector comprising full-length 5'-ITR, full-length CAG, full-length NPY, full-length IRES, full-length NPY2R, full-length WPRE, full-length BGHpA, and full-length 3’ITR”. Applicant has provided no objective evidence that the significant truncations in each or any individual structural component of the AAV vector would be reasonably expected to achieve the clinically meaningful results presently asserted. Those of ordinary skill in the art would reasonably expect that mutation and/or truncation of the one or more positively recited elements will negative transcript stability and expression levels of the transgenes encoded by the vector. 
As a second matter, as discussed above, Applicant’s asserted secondary consideration of surprisingly higher efficacy in the epilepsy models is achieved with specific vector dosage and specific administration steps, such limitations not recited in the independent claims. 

The Kokaia Declaration points to data to be published in a post-filing publication (Melin et al, 2021; Exhibit A).
Applicant’s argument(s) has been fully considered, but is not persuasive. As with Exhibit B, here too, the therapeutic results are achieved with a specific dosage of vector genome 
	 
16. 	Claim 78-80 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kokaia et al (U.S. Patent 8,901,094; December 2, 2014) in view of Kapturczak et al (Molecular Therapy 5(2): 154-160, 2002), Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094), and Burger et al (Molecular Therapy 19(2): 302-317, 2004), as applied to Claims 71 and 75-77 above.
Determining the scope and contents of the prior art.
With respect to Claim(s) 78-80, Kokaia et al disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11).
Kokaia et al disclosed the NPY cDNA is operably linked to a WPRE element and a bovine growth hormone polyadenylation (bGH-polyA) signal sequence (col. 28, lines 45-47).
Kokaia et al do not disclose ipsis verbis wherein the AAV vectors comprise AAV ITR sequences. However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Kokaia et al disclosed that expression of NPY was achieved in AAV vectors, per the teachings of Richichi et al (2004; col. 17, lines 53-55), whereby Richichi et al taught that the AAV vector naturally comprises AAV ITR sequences (pg 3052, col. 1, “Plasmid construction and AAV vector production”). 
Kokaia et al disclosed an AAV particle (col. 28, line 47, “genomic particles/ml”) comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence.

Kokaia et al disclosed wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:25, comprises a sequence corresponding to SEQ ID NO:2 or a sequence having at least 90% sequence to SEQ ID NO:2 (search results available in SCORE).

Kokaia et al disclosed the AAV vector comprising NPY and NPY2R (claim 6) is used in methods of treating epilepsy (claim 1), thereby reducing symptoms of epilepsy (claims 9 and 12), whereby the AAV particles are administered to the subject, e.g. to the amygdala and/or other brain regions (col. 15, lines 15-16), e.g. via stereotaxic microinjection (col. 26, line 29).
Kokaia et al disclosed epilepsy may occur in the temporal lobe (col. 3, line 35), whereby the gene therapy is directed to the medial temporal lobe, hippocampus and/or amygdala (col. 5, lines 56-58), achieved e.g. via stereotaxic microinjection into the medial temporal lobe, hippocampus and/or amygdala (col. 11, lines 9-13).
Richichi et al taught administering the AAV vector to the hippocampus (pg 3052, col. 1, NPY gene delivery), which is also the location of the epileptic focus/foci (per injection of kainic acid to induce the seizures in the hippocampus; pg 3052, col. 1, NPY gene delivery). 

Neither Kokaia et al nor Richichi et al teach/disclose ipsis verbis that the therapeutic result of treating epilepsy, thereby reducing symptoms of epilepsy, achieve the instantly recited preamble of “for increasing latency to development of status epilepticus and reducing seizure time in a subject”. 
However, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02

ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-ITR 
Instant claims generically recite administration steps, to wit, “to cells of the central nervous system”, “site-specific intracranial injection”, and “the location of the epileptic focus or foci”, which are the same or substantially the same administration steps and locations of the target “cells of the central nervous system of a subject that has epilepsy” per Kokaia et al nor Richicihi et al. Thus, absent objective evidence to the contrary, Kokaia et al and Richicihi et al taught/disclosed the administration steps/locations required by the instantly claimed methods. 
Instant claims do not recite any particular amount of the AAV1 particles and/or vector genomes present in the pharmaceutical composition comprising the AAV1 particles that is to administered for the treatment of epilepsy. Both Kokaia et al and Richicihi et al taught/disclosed administering a therapeutically effective amount of the AAV particles to treat epilepsy. Thus, absent objective evidence to the contrary, Kokaia et al and Richicihi et al taught/disclosed the administration steps required by the instantly claimed methods. 
Richichi et al taught that injection into the hippocampus with the NPY expression vector was able to reduce the frequency of epileptic onset (syn. increase latency to development of status epilepticus) as well as reduce ictal activity (syn. time spent in seizures; syn. reduce seizure time in a subject) (Figure 5). 
Kokaia et al disclosed the administration of NPY vector and NPY2R vector via injection directly into the hippocampus (Examples, col. 27, lines 51-54, “infused …the viral vectors into the hippocampus”) is able to reduce the seizure grade (Figure 3) and increase latency, as compared to negative controls and/or NPY alone (Figure 4).

Neither Kokaia et al nor Richicihi et al teach/disclose wherein the NPY and NPY2R transgenes are in a recombinant bicistronic expression vector comprising the instantly recited transcriptional regulator elements. However, prior to the effective filing date of the instantly claimed invention, Kapturczak et al is considered relevant prior art for having taught a recombinant AAV expression vector comprising, in order:
i) a 5’ ITR; 
ii) a CMV enhancer/chicken beta-actin (CAG) promoter; 

iv) an IRES element; 
v) an artisan’s second transgene of interest; 
vi) a WPRE element; 
vii) a bGHpolyA sequence; and 
viii) a 3’ ITR (Figure 5). 
Kapturczak et al taught an AAV particle comprising AAV capsid proteins encapsulating a recombinant adeno-associated viral (rAAV) vector (pg 158, col. 1, “quantify the titre of the rAAV physical particles”, “to determine particle-to-infectivity ratio”).

Neither Kapturczak et al nor Kokaia et al teach/disclose the AAV vector is packaged into an AAV1 capsids. However, prior to the effective filing date of the instantly claimed invention, Burger et al is considered relevant prior art for having taught that the same AAV vector, being packaged into AAV2 capsids (rAAV2/2), AAV1 capsids (rAAV2/1), or AAV5 capsids (rAAV2/5) are each able to transduce neuronal cells in the brain (Abstract; Figures 3-7). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second transgenes of interest in the bicistronic AAV vector of Kapturczak et al with a transgene encoding NPY and a transgene encoding NPY2R as disclosed by Kokaia et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the first and second transgenes of interest in the bicistronic AAV vector of Kapturczak et al with a transgene encoding NPY and a transgene encoding NPY2R because Kokaia et al disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26; claim 6), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only two options for the arrangement of the NPY and NPY2R transgenes within the AAV expression vector, to wit: 
i) the NPY2R coding sequence is downstream of the NPY coding sequence (NPY, then NPY2R; syn. NPY-IRES-NPY2R), or 
ii) the NPY2R coding sequence is upstream of the NPY coding sequence (NPY2R, then NPY; syn. NPY2R-IRES-NPY). 
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, the ordinary artisan would reasonably understand and immediately recognize that both design options, (NPY, then NPY2R) and (NPY2R, then NPY), are disclosed by Kokaia et al, whereby expression of both the NPY and NPY2R would be predictably expressed from the bicistronic rAAV expression vector of Kapturczak et al.
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute the AAV2 capsid and/or AAV1/2 chimeric serotype of Kapturczak et al and/or Kokaia et al, with an AAV1 capsid, as taught by Burger et al, when packaging a rAAV vector into an AAV particle with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute the AAV2 capsid and/or AAV1/2 chimeric serotype with an AAV1 capsid, when packaging a rAAV vector into an AAV particle because Burger et al successfully demonstrated that the same rAAV vector can be packaged into either AAV1 capsids or AAV2 capsids, whereby both successfully transduce neuronal cells.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Heintz et al (U.S. 2014/0196176) is considered relevant prior art for having disclosed that those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of a gene of interest, whereby codon optimization is a standard component of custom gene design, and may be obtained from commercial service providers [0029]. Heintz et al disclosed whereby examples of the artisan’s gene of interest include NPY and NPY2R (pg 20, Table 11). 

Conclusion
18. 	Claims 68 and 72 are objected to for reciting allowable subject matter, but being dependent on rejected claims. 
Claims 67, 69-71, and 73-80 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633